Exhibit 10.29

 

MULTIFAMILY NOTE

 

US $51,300,000.00

October 28, 2009

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if more
than one) promises to pay to the order of RED MORTGAGE CAPITAL, INC., an Ohio
corporation, the principal sum of Fifty-One Million Three Hundred Thousand and
00/100 Dollars (US $51,300,000.00), with interest accruing at the Interest Rate
on the unpaid principal balance from the Disbursement Date until fully paid.

 

1.                                      Defined Terms.  In addition to defined
terms found elsewhere in this Note, as used in this Note, the following
definitions shall apply:

 

Amortization Period:  Zero (0) months.

 

Business Day:  Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.

 

Debt Service Amounts:  Amounts payable under this Note, the Security Instrument
or any other Loan Document.

 

Default Rate:  A rate equal to the lesser of 4 percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.

 

Disbursement Date:  The date of disbursement of Loan proceeds hereunder.

 

First Payment Date:  The first day of December, 2009.

 

Indebtedness:  The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.

 

Interest Rate:  The annual rate of four and 720/1000ths percent (4.720%).

 

Lender:  The holder of this Note.

 

Loan:  The loan evidenced by this Note.

 

Loan Term:  84 months.

 

Maturity Date:  The first day of November, 2016, or any earlier date on which
the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise.

 

Property Jurisdiction:  The jurisdiction in which the Land is located.

 

Security Instrument:  A Multifamily Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing (California) dated as of the date of this Note.

 

1

--------------------------------------------------------------------------------


 

Yield Maintenance Period Term:  78 months.

 

Yield Maintenance Period End Date:  The last day of April, 2016.

 

Event of Default, Key Principal, and other capitalized terms used but not
defined in this Note shall have the meanings given to such terms in the Security
Instrument.

 

2.                                      Address for Payment.  All payments due
under this Note shall be payable at Two Miranova Place, 12th Floor, Columbus,
Ohio 43215, or such other place as may be designated by written notice to
Borrower from or on behalf of Lender.

 

3.                                      Payment of Principal and Interest. 
Principal and interest shall be paid as follows:

 

(a)                                  Short Month Interest.  If disbursement of
principal is made by Lender to Borrower on any day other than the first day of
the month, interest for the period beginning on the Disbursement Date and ending
on and including the last day of the month in which such disbursement is made
shall be payable simultaneously with the execution of this Note.

 

(b)                                 Interest Computation.  Interest under this
Note shall be computed on the basis of (check one only):

 

o                                    30/360.  A 360-day year consisting of
twelve 30-day months.

 

x                                  Actual/360.  A 360-day year.  The amount of
each monthly payment made by Borrower pursuant to Paragraph 3(c) below will be
based on the actual number of calendar days during such month and shall be
calculated by multiplying the unpaid principal balance of this Note by the per
annum interest rate, dividing the product by 360 and multiplying the quotient by
the actual number of days elapsed during the month.  Borrower understands that
the amount of interest for each month will vary depending on the actual number
of calendar days during such month.

 

(c)                                  Monthly Installments (check one only):

 

o                                    30/360.  If interest accrues based on a
30/360 interest computation, then consecutive monthly installments of interest
only, each in the amount of
                                                                                                       
Dollars (US $                                    ), shall be payable on the
First Payment Date and on the first day of every month thereafter, until the
entire unpaid principal balance evidenced by this Note is fully paid.  The
entire principal balance and accrued but unpaid interest shall be due and
payable on the Maturity Date.  The unpaid principal balance shall continue to
bear interest after the Maturity Date at the Default Rate set forth in this Note
until and including the date on which it is paid in full.

 

x                                  Actual/360.  If interest accrues based on an
Actual/360 interest computation, the amount of Two Hundred One Thousand Seven
Hundred Eighty and 00/100 Dollars (US $201,780.00) shall be payable on the First
Payment Date and thereafter consecutive monthly installments of interest only,
shall be payable as follows:

 

2

--------------------------------------------------------------------------------


 

(1)                                  One Hundred Eighty-Eight Thousand Three
Hundred Twenty-Eight and 00/100 Dollars (US $188,328.00), shall be payable on
the first day of each month during the term hereof which follows a 28-day month;

 

(2)                                  One Hundred Ninety-Five Thousand Fifty-Four
and 00/100 Dollars (US $195,054.00), shall be payable on the first day of each
month during the term hereof which follows a 29-day month,

 

(3)                                  Two Hundred One Thousand Seven Hundred
Eighty and 00/100 Dollars (US $201,780.00), shall be payable on the first day of
each month during the term hereof which follows a 30-day month, or

 

(4)                                  Two Hundred Eight Thousand Five Hundred Six
and 00/100 Dollars (US $208,506.00), shall be payable on the first day of each
month during the term hereof which follows a 31-day month,

 

until the entire unpaid principal balance evidenced by this Note is fully paid. 
The entire principal balance and accrued but unpaid interest shall be due and
payable on the Maturity Date.  The unpaid principal balance shall continue to
bear interest after the Maturity Date at the Default Rate set forth in this Note
until and including the date on which it is paid in full.

 

(d)           Payments Before Due Date.  Any regularly scheduled monthly
installment of interest that is received by Lender before the date it is due
shall be deemed to have been received on the due date solely for the purpose of
calculating interest due.

 

(e)           Accrued Interest.  Any accrued interest remaining past due for 30
days or more shall be added to and become part of the unpaid principal balance
and shall bear interest at the rate or rates specified in this Note.  Any
reference herein to “accrued interest” shall refer to accrued interest which has
not become part of the unpaid principal balance.  Any amount added to principal
pursuant to the Loan Documents shall bear interest at the applicable rate or
rates specified in this Note and shall be payable with such interest upon demand
by Lender and absent such demand, as provided in this Note for the payment of
principal and interest.

 

4.             Application of Payments.  If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion.  Borrower agrees that neither Lender’s
acceptance of a payment from Borrower in an amount that is less than all amounts
then due and payable nor Lender’s application of such payment shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction.  If Lender accepts a guaranty of only a portion of the
Indebtedness, Borrower hereby waives its right under California Civil Code
Section 2822(a) to designate the portion of the Indebtedness which shall be
satisfied by any guarantor’s partial payment.

 

5.             Security.  The Indebtedness is secured, among other things, by
the Security Instrument, and reference is made to the Security Instrument for
other rights of Lender concerning the collateral for the Indebtedness.

 

6.             Acceleration.  If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, the
prepayment premium payable under Paragraph 10, if any, and all other amounts
payable under this Note and any other Loan Document shall at once become due and

 

3

--------------------------------------------------------------------------------


 

payable, at the option of Lender, without any prior notice to Borrower.  Lender
may exercise this option to accelerate regardless of any prior forbearance.

 

7.             Late Charge.  If any monthly installment due hereunder is not
received by Lender on or before the 10th day of each month or if any other
amount payable under this Note or under the Security Instrument or any other
Loan Document is not received by Lender within 10 days after the date such
amount is due, counting from and including the date such amount is due, Borrower
shall pay to Lender, immediately and without demand by Lender, a late charge
equal to 5 percent of such monthly installment or other amount due.  Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Loan and that it is
extremely difficult and impractical to determine those additional expenses. 
Borrower agrees that the late charge payable pursuant to this Paragraph
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional expenses Lender will incur
by reason of such late payment.  The late charge is payable in addition to, and
not in lieu of, any interest payable at the Default Rate pursuant to Paragraph
8.

 

8.             Default Rate.  So long as any monthly installment or any other
payment due under this Note remains past due for 30 days or more, interest under
this Note shall accrue on the unpaid principal balance from the earlier of the
due date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate.  If the unpaid principal balance and all
accrued interest are not paid in full on the Maturity Date, the unpaid principal
balance and all accrued interest shall bear interest from the Maturity Date at
the Default Rate.  Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Loan, that, during the time that any monthly installment or
payment under this Note is delinquent for more than 30 days, Lender will incur
additional costs and expenses arising from its loss of the use of the money due
and from the adverse impact on Lender’s ability to meet its other obligations
and to take advantage of other investment opportunities, and that it is
extremely difficult and impractical to determine those additional costs and
expenses.  Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than 30
days, Lender’s risk of nonpayment of this Note will be materially increased and
Lender is entitled to be compensated for such increased risk.  Borrower agrees
that the increase in the rate of interest payable under this Note to the Default
Rate represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional costs and
expenses Lender will incur by reason of the Borrower’s delinquent payment and
the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent loan.

 

9.             Limits on Personal Liability.

 

(a)           Except as otherwise provided in this Paragraph 9, Borrower shall
have no personal liability under this Note, the Security Instrument or any other
Loan Document for the repayment of the Indebtedness or for the performance of
any other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property (as such term is defined in the Security Instrument)
and any other collateral held by Lender as security for the Indebtedness.  This
limitation on Borrower’s liability shall not limit or impair Lender’s
enforcement of its rights against any guarantor of the Indebtedness or any
guarantor of any obligations of Borrower.

 

(b)           Borrower shall be personally liable to Lender for the repayment of
a portion of the Indebtedness equal to any loss or damage suffered by Lender as
a result of:

 

4

--------------------------------------------------------------------------------


 

(1)           failure of Borrower to pay to Lender upon demand after an Event of
Default, all Rents to which Lender is entitled under Section 3(a) of the
Security Instrument and the amount of all security deposits collected by
Borrower from tenants then in residence;

 

(2)           failure of Borrower to apply all insurance proceeds and
condemnation proceeds as required by the Security Instrument;

 

(3)           failure of Borrower to comply with Section 14(d) or (e) of the
Security Instrument relating to the delivery of books and records, statements,
schedules and reports;

 

(4)           fraud or written material misrepresentation by Borrower, Key
Principal or any officer, director, partner, member or employee of Borrower in
connection with the application for or creation of the Indebtedness or any
request for any action or consent by Lender;

 

(5)           failure to apply Rents, first, to the payment of reasonable
operating expenses (other than Property management fees that are not currently
payable pursuant to the terms of an Assignment of Management Agreement or any
other agreement with Lender executed in connection with the Loan) and then to
Debt Service Amounts, except that Borrower will not be personally liable (i) to
the extent that Borrower lacks the legal right to direct the disbursement of
such sums because of a bankruptcy, receivership or similar judicial proceeding,
or (ii) with respect to Rents that are distributed in any calendar year if
Borrower has paid all operating expenses and Debt Service Amounts for that
calendar year; or

 

(6)           failure by Borrower to comply with the provisions of
Section 17(a) of the Security Instrument.

 

(c)                                  Borrower shall become personally liable to
Lender for the repayment of all of the Indebtedness upon the occurrence of any
of the following Events of Default:

 

(1)           Borrower’s acquisition of any property or operation of any
business not permitted by Section 33 of the Security Instrument;

 

(2)           a Transfer that is an Event of Default under Section 21 of the
Security Instrument; or

 

(3)           the occurrence of a Bankruptcy Event (but only if the Bankruptcy
Event occurs with the consent, encouragement or active participation of
Borrower, Key Principal or any Borrower Affiliate).

 

(d)                                 To the extent that Borrower has personal
liability under this Paragraph 9, Lender may exercise its rights against
Borrower personally without regard to whether Lender has exercised any rights
against the Mortgaged Property or any other security, or pursued any rights
against any guarantor, or pursued any other rights available to Lender under
this Note, the Security Instrument, any other Loan Document or applicable law.
If Borrower is a married person, then Borrower agrees that Lender may look to
all of Borrower’s community property and separate property to satisfy Borrower’s
recourse obligations under this Paragraph 9.  For purposes of this Paragraph 9,
the term “Mortgaged Property” shall not include any funds that (1) have been
applied by Borrower as required or permitted by the Security Instrument prior to
the occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.

 

5

--------------------------------------------------------------------------------


 

10.                               Voluntary and Involuntary Prepayments.

 

(a)                                  A prepayment premium shall be payable in
connection with any prepayment made under this Note as provided below:

 

(1)                                  Borrower may voluntarily prepay all (but
not less than all) of the unpaid principal balance of this Note only on the last
calendar day of a calendar month (the “Last Day of the Month”) and only if
Borrower has complied with all of the following:

 

(i)                                     Borrower must give Lender at least 30
days (if given via U.S. Postal Service) or 20 days (if given via facsimile,
email or overnight courier), but not more than 60 days, prior written notice of
Borrower’s intention to make a prepayment (the “Prepayment Notice”).  The
Prepayment Notice shall be given in writing (via facsimile, email, U.S. Postal
Service or overnight courier) and addressed to Lender.  The Prepayment Notice
shall include, at a minimum, the Business Day upon which Borrower intends to
make the prepayment (the “Intended Prepayment Date”).

 

(ii)                                  Borrower acknowledges that the Lender is
not required to accept any voluntary prepayment of this Note on any day other
than the Last Day of the Month even if Borrower has given a Prepayment Notice
with an Intended Prepayment Date other than the Last Day of the Month or if the
Last Day of the Month is not a Business Day.  Therefore, even if Lender accepts
a voluntary prepayment on any day other than the Last Day of the Month, for all
purposes (including the accrual of interest and the calculation of the
prepayment premium), any prepayment received by Lender on any day other than the
Last Day of the Month shall be deemed to have been received by Lender on the
Last Day of the Month and any prepayment calculation will include interest to
and including the Last Day of the Month in which such prepayment occurs.  If the
Last Day of the Month is not a Business Day, then the Borrower must make the
payment on the Business Day immediately preceding the Last Day of the Month.

 

(iii)                               Any prepayment shall be made by paying
(A) the amount of principal being prepaid, (B) all accrued interest (calculated
to the Last Day of the Month), (C) all other sums due Lender at the time of such
prepayment, and (D) the prepayment premium calculated pursuant to Schedule A.

 

(iv)                              If, for any reason, Borrower fails to prepay
this Note (A) within five (5) Business Days after the Intended Prepayment Date
or (B) if the prepayment occurs in a month other than the month stated in the
original Prepayment Notice, then Lender shall have the right, but not the
obligation, to recalculate the prepayment premium based upon the date that
Borrower actually prepays this Note and to make such calculation as described in
Schedule A attached hereto.  For purposes of such recalculation, such new
prepayment date shall be deemed the “Intended Prepayment Date.”

 

6

--------------------------------------------------------------------------------


 

(2)           Upon Lender’s exercise of any right of acceleration under this
Note, Borrower shall pay to Lender, in addition to the entire unpaid principal
balance of this Note outstanding at the time of the acceleration, (i) all
accrued interest and all other sums due Lender under this Note and the other
Loan Documents, and (ii) the prepayment premium calculated pursuant to Schedule
A.

 

(3)           Any application by Lender of any collateral or other security to
the repayment of any portion of the unpaid principal balance of this Note prior
to the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.

 

(b)                                 Notwithstanding the provisions of Paragraph
10(a), no prepayment premium shall be payable (1) with respect to any prepayment
occurring as a result of the application of any insurance proceeds or
condemnation award under the Security Instrument, or (2) as provided in
subparagraph (c) of Schedule A.

 

(c)                                  Schedule A is hereby incorporated by
reference into this Note.

 

(d)                                 Any required prepayment of less than the
entire unpaid principal balance of this Note shall not extend or postpone the
due date of any subsequent monthly installments or change the amount of such
installments, unless Lender agrees otherwise in writing.

 

(e)                                  Borrower recognizes that any prepayment of
the unpaid principal balance of this Note, whether voluntary or involuntary or
resulting from a default by Borrower, will result in Lender’s incurring loss,
including reinvestment loss, additional expense and frustration or impairment of
Lender’s ability to meet its commitments to third parties.  Borrower agrees to
pay to Lender upon demand damages for the detriment caused by any prepayment,
and agrees that it is extremely difficult and impractical to ascertain the
extent of such damages.  Borrower therefore acknowledges and agrees that the
formula for calculating prepayment premiums set forth on Schedule A represents a
reasonable estimate of the damages Lender will incur because of a prepayment.

 

(f)                                    Borrower further acknowledges that the
prepayment premium provisions of this Note are a material part of the
consideration for the loan evidenced by this Note, and acknowledges that the
terms of this Note are in other respects more favorable to Borrower as a result
of the Borrower’s voluntary agreement to the prepayment premium provisions.

 

11.                               Costs and Expenses.  Borrower shall pay on
demand all expenses and costs, including fees and out-of-pocket expenses of
attorneys and expert witnesses and costs of investigation, incurred by Lender as
a result of any default under this Note or in connection with efforts to collect
any amount due under this Note, or to enforce the provisions of any of the other
Loan Documents, including those incurred in post-judgment collection efforts and
in any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.

 

12.                               Forbearance.  Any forbearance by Lender in
exercising any right or remedy under this Note, the Security Instrument, or any
other Loan Document or otherwise afforded by applicable law, shall not be a
waiver of or preclude the exercise of that or any other right or remedy.  The
acceptance by Lender of any payment after the due date of such payment, or in an
amount which is less than the required payment, shall not be a waiver of
Lender’s right to require prompt payment when due of all other payments or to
exercise any right or remedy with respect to any failure to make prompt
payment.  Enforcement by Lender of any security for Borrower’s obligations under
this Note shall not constitute an

 

7

--------------------------------------------------------------------------------


 

election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

 

13.          Waivers.  Presentment, demand, notice of dishonor, protest, notice
of acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, Key Principal, and all
endorsers and guarantors of this Note and all other third party obligors.

 

14.          Loan Charges.  Borrower agrees to pay an effective rate of interest
equal to the sum of the Interest Rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the loan evidenced
by this Note and any other fees or amounts to be paid by Borrower pursuant to
any of the other Loan Documents.  Neither this Note nor any of the other Loan
Documents shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate greater than the
maximum interest rate permitted to be charged under applicable law.  If any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower in connection with the Loan is interpreted so that any
interest or other charge provided for in any Loan Document, whether considered
separately or together with other charges provided for in any other Loan
Document, violates that law, and Borrower is entitled to the benefit of that
law, that interest or charge is hereby reduced to the extent necessary to
eliminate that violation.  The amounts, if any, previously paid to Lender in
excess of the permitted amounts shall be applied by Lender to reduce the unpaid
principal balance of this Note.  For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, shall be deemed to be allocated and spread ratably
over the stated term of the Note.  Unless otherwise required by applicable law,
such allocation and spreading shall be effected in such a manner that the rate
of interest so computed is uniform throughout the stated term of the Note.

 

15.          Commercial Purpose.  Borrower represents that the Indebtedness is
being incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.

 

16.          Counting of Days.  Except where otherwise specifically provided,
any reference in this Note to a period of “days” means calendar days, not
Business Days.

 

17.          Governing Law.  This Note shall be governed by the law of the
jurisdiction in which the Land is located.

 

18.          Captions.  The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.

 

19.          Notices.  All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
in accordance with Section 31 of the Security Instrument.

 

20.          Consent to Jurisdiction and Venue.   Borrower and Key Principal
each agrees that any controversy arising under or in relation to this Note shall
be litigated exclusively in the Property Jurisdiction.  The state and federal
courts and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Note.  Borrower and Key Principal each irrevocably consents to
service, jurisdiction, and venue of such courts

 

8

--------------------------------------------------------------------------------


 

for any such litigation and waives any other venue to which it might be entitled
by virtue of domicile, habitual residence or otherwise.

 

21.          WAIVER OF TRIAL BY JURY.  BORROWER, KEY PRINCIPAL AND LENDER EACH
(A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER, KEY PRINCIPAL AND
BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL.

 

ATTACHED SCHEDULES.  The following Schedules are attached to this Note:

 

 

x

Schedule A

Prepayment Premium (required)

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has caused
this Note to be signed and delivered by its duly authorized representative.

 

 

 

BORROWER

 

 

 

BEHRINGER HARVARD NOHO, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

 

Fannie Mae Commitment Number:  860574

 

1

--------------------------------------------------------------------------------


 

 

PAY TO THE ORDER OF FANNIE MAE, without recourse.

 

 

 

RED MORTGAGE CAPITAL, INC.,

 

an Ohio corporation

 

 

 

 

 

By:

/s/ R. Barth Kallmerten

 

 

Name:  R. Barth Kallmerten

 

 

Title:  Senior Managing Director

 

 

Fannie Mae Commitment Number:  860574

 

1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PREPAYMENT PREMIUM

 

Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:

 

(a)                                  If the prepayment is made at any time after
the date of this Note and before the Yield Maintenance Period End Date, the
prepayment premium shall be the greater of:

 

(i)                                     1% of the amount of principal being
prepaid; or

 

(ii)                                  The product obtained by multiplying:

 

(A)                              the amount of principal being prepaid,

 

by

 

(B)                                the difference obtained by subtracting from
the Interest Rate on this Note the Yield Rate (as defined below), on the
twenty-fifth Business Day preceding (x) the Intended Prepayment Date, or (y) the
date Lender accelerates the Loan or otherwise accepts a prepayment pursuant to
Paragraph 10(a)(3) of this Note,

 

by

 

(C)                                the present value factor calculated using the
following formula:

 

 

1 - (1 + r)-n/12

 

 

r

 

 

[r =          Yield Rate.

 

n =                               the number of months remaining between
(1) either of the following: (x) in the case of a voluntary prepayment, the Last
Day of the Month during which the prepayment is made, or (y) in any other case,
the date on which Lender accelerates the unpaid principal balance of this Note
and (2) the Yield Maintenance Period End Date.

 

A-1

--------------------------------------------------------------------------------


 

For purposes of this clause (ii), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the “Fed Release”) under the heading “U.S.
government securities”) closest to the remaining term of the Yield Maintenance
Period Term, as follows (rounded to three decimal places):

 

[g311571kt03i001.gif]

 

a =                               the yield for the longer U.S. Treasury
constant maturity

b =                               the yield for the shorter U.S. Treasury
constant maturity

x =                                the term of the longer U.S. Treasury constant
maturity

y =                                the term of the shorter U.S. Treasury
constant maturity

z =                                 “n” (as defined in the present value factor
calculation above) divided by 12.

 

Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary.  If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by Lender. 
Any determination of the Yield Rate by Lender will be binding absent manifest
error.]

 

(b)                                 If the prepayment is made on or after the
Yield Maintenance Period End Date but before the last calendar day of the 4th
month prior to the month in which the Maturity Date occurs, the prepayment
premium shall be 1% of the amount of principal being prepaid.

 

(c)                                  Notwithstanding the provisions of Paragraph
10(a) of this Note, no prepayment premium shall be payable with respect to any
prepayment made on or after the last calendar day of the 4th month prior to the
month in which the Maturity Date occurs.

 

 

 

GJR

 

 

Borrower’s Initials

 

A-2

--------------------------------------------------------------------------------